Case 1:21-cv-01240-WFK-LB Document 1-1 Filed 03/08/21 Page 1 of 9 PageID #: 6
FILED: QUEENS COUNTY CLERK 02/09/2021 10:47 AM                                             INDEX NO. 703045/2021
          Case
NYSCEF DOC. NO. 1:21-cv-01240-WFK-LB
                 1                   Document 1-1 Filed 03/08/21 PageRECEIVED
                                                                      2 of 9 PageID #: 7 02/09/2021
                                                                               NYSCEF:

                                                                                       !   Reset Form;

     [Print in black ink to fill in the spaces next to the instructions. Both pages must be
     completed. This summons cannot be used for divorce actions.l

     SUPREME COURT OF THE STATE OF NEW YORK
     COUNry OF QUEENS
                                                                    X

      Romello Danvin                                                         SUMMONS WITH NOTICE
     [Your name(s)]                         Plaintiff(s)
                                                                           lndex No.
               -against-

                                                                             Date lndex No. purchase
      MUNICIPAL CREDIT UNION
     [Name(s) of party being sued]          Defendant(s)
                                                                     X
     To the Person(s) Named as Defendant(s) above:

            PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED to appear in this action

      by serving a notice of appearance on the plaintiff(s) at the address set forth below, and to do so

      within 20 days after the service of this Summons (not counting the day of service itself), or within

      30 days after service is complete if the summons is not delivered personally to you within the

      State of New York.

            YOU ARE HEREBY NOTIFIED THAT should you fail to answer or appear, a judgment will

      be entered against you by default for the relief demanded below.


     Dated:   February8,20_1'1                      Romello Danruin
                                                               [Your name(s)]
        [Date of summons]
                                                     PO BOX 921231

                                                     Arverne, New York [11692]

                                                     347-757-0855
                                                      [Your address(es)and telephone no.(s)]




                                                      1 of 8
FILED: QUEENS COUNTY CLERK 02/09/2021 10:47 AM                                              INDEX NO. 703045/2021
NYSCEF DOC.Case
            NO. 1:21-cv-01240-WFK-LB
                1                    Document 1-1 Filed 03/08/21 PageRECEIVED
                                                                      3 of 9 PageID #: 8 02/09/2021
                                                                               NYSCEF:




      Defendant(s) 22 CORTLAND ST NEWYORK. NY 10007
                       [Address(es) of party being sued]


      Notice: The nature of this action is [briefly describe the nature of your case agalnst the

     defendant(s), such as, breach of contract, negligence] : Defendant has committed

     several federal violations against me, a Private law abiding Federally Protecled Congumer.




              The relief sought is [briefly describe the kind of relief you are asking for, such as,

      money damages of $25,0001         Plaintiff Romello Darwin is owed $1 477,500.00




               Should defendant(s) fail to appear herein, judgment will be entered by default for the sum of

                            ,00                 mount of money demandedl, with interest form the date of

       tebc   u*r   v ls) 202i              ldate from which interest on the amount demandcd is

      claimedl and the costs of this action


      Venue:

               Plaintiff(s) designate Queens County as the place of trial. The basis of this designation is

      [check box that appliesl:
              \   etaintirlsl residence in Queens County

               o Defendant(s) residence in Queens County

               tr Other [See CPLR ArticJe 5]:




                                                        2 of 8
FILED: QUEENS COUNTY CLERK 02/09/2021 10:47 AM                                                               INDEX NO. 703045/2021
          Case
NYSCEF DOC. NO. 1:21-cv-01240-WFK-LB
                 1                   Document 1-1 Filed 03/08/21 PageRECEIVED
                                                                      4 of 9 PageID #: 9 02/09/2021
                                                                               NYSCEF:

          "AFFIDAVIT OF FINAL NOTICE OF DEFAULT"
          Darwin, Romello Rayvon, consumer, executor for ROMELLO RAWON DARwIN
                 Affirmed to / without recourse

          By                                           oated: 02/05/2021.



           affirm all rights be reserved nunc pro tunc now O2/O5/2OZ| for then O8/2312OL6 & Ol/1Ol2Ol7
          pursuant to FDCPA and 15 USC 1692a (3), I am a private consumer hear to settle the debt, so be it, and;



                 a. I affirm that my intent be the same pursuant         to 15 U.S. Code 5 1692. Congressional findings
          and declaration of purpose (a) through (e).


          [.
          Iaffirm, that pursuant to FDCPA and 15 USC 1692a (71my location information            /   Place ofabode is:
          Darwin, Romello Rayvon
          ln care of:
          PO BOX 921231
          Arverne, New York 11592

                    a    For the record as a consumer, I dis-affirm any and all derivatives for having an address or a
                         residence, nunc pro tunc.

              r.

          Iaffirm, that pursuant to FDCPA and 15 USC L692c (cl2,l am invoking my creditor status, a specified
          remedy which is ordinarily invoked by such creditor.

                    a    Notice by fact, lam the original creditor by way of hand, whereas, lextend my credibility to
                         another, so be it, and;

                    b.   Notice if anyone shall wish to rebut (a.) above do so by sworn affidavit and state your status,
                         so be it and;



          I   affirm, that pursuant to FDCPA and 15    USC 1692c (c)1,   lam advising you to terminate all efforts nunc
          pro tunc.


                    a    Notice pursuant to 15 USC 1692c I am legally refusing to pay the debt, so be it and;



          Iaffirm, that pursuant to FDCPA and 15 USC 1692c (d), I am a living breathing and comprehensive
          executor, administrator as and over my consumer natural person in fact.

                    a    Notice pursuant to 15 USC 7692e l7l I do not consent to any agency or any agent for any
                         agency to use false representation or implication that the consumer committed any crime or
                         other conduct in order to disgrace the consumer so be it and;

          vt.
          I affirm, that pursuant to FDCPA and 15 USC 1692h nunc pro tunc now O2/05/202f for then 08/23/2016
          &Ol/lO/2O17 ,l the consumer directly dispute any and all derivatives for all payments excluding any
          factual determination of finance charge in accordance with 15 USC 1605(a); Furthermore, I demand the
          lawful refund of all prior payments applied, made by lthe consumer in fact, excluding factual
          determination of finance charges where applicable, and send the lawful refund required by I the
          consumer, to the place of abode / location information listed under section ll. of this herein document,
          so be it and;


                    a    Notice pursuant to FDCPA and 15 USC 16929 (a)4 this is a statement by I the consumer in
                         fact of a dispute to collect an alleged debt and that if this alleged debt is not directly verified
                         by a true bill in commerce within 30 days this debt    will be deemed void by the consumer


                                                                                                                 Page    I   of 4
          FORM CUC.O3




                                                               3 of 8
FILED: QUEENS COUNTY CLERK 02/09/2021 10:47 AM                                                                     INDEX NO. 703045/2021
          Case
NYSCEF DOC. NO.1:21-cv-01240-WFK-LB
                1                   Document 1-1 Filed 03/08/21 Page RECEIVED
                                                                     5 of 9 PageID #: 1002/09/2021
                                                                               NYSCEF:
          ,AFFIDAVIT
                                              OF FINAL NOTICE OF DEFAULT"
                                acting as administrator pursuant to title 15 usc 1692c (d), "consume/' defined,
                                administrator, so be it and;

                          b.     Notice pursuant title 15 USC 16928 (a)5 nunc pro tunc now O2/OSl7O2lfot lhen
                                08/23/2016 &Olh0/2017 anyone acting as an aBent for an agency must provide a rebuttal
                                upon the consume/s written request herein within the thirty-day period described in (a)
                                above, furthermore the debt collector will provide the consumer with the name and address
                                of the original creditor, if different from the current creditor.

                          c     Notice I consumer in fact, claim by any and all derivatives of documented statements herein
                                that I am the original creditor for this file account 1115183-21 & 1115183-22 by way of
                                construction, by way of my extension of credit given by hand, and this must be rebutted by
                                factual documented evidence on the record, for account, so be it, and;

                          d.    Notice pursuant title 15 USC 16929 (c) I the consumer deny any and all derivatives for
                                liability of this alleged debt, so be it, and;

          v    .

          I affirm, that upon discovery of facts pursuant to Title 15 USC 1692a (8) even the STATE OF NEW YORK is
          in fact a debt collector in context, so be it, and;


                          a     Notice pursuant title 15 USC 1592j (a) and (b) lwill be assessing and invoicing fines for all
                                unrequired, unverified, unlawful company policies or requests that aren't directly defined or
                                required in context and documented on record, nunc pro tunc now 02/05/2021 for then
                                08/23/2016 &o]^lto/z}L7, so be it, and;

                           b.   Notice I do not consent to debt collectors acting by way of any unfair practices for any and
                                all matters pursuant to 15 USC 1692f, so be it, and;

                          c.    Notice lthe consumer in fact do not consent to anyone violating procedures pursuant title
                                15 USC 1592e any and all derivatives thereof thereto, furthermore I have discovered the
                                actual form of "payment" in fact to be pursuant to title 15 USC 78m(qX1), laffirm I have
                                never been directly informed by MUNICIPAL CREDIT UNION . nor any and all assigns for
                                agents acting for or on behalf of MUNICIPAL CREDIT UNION. so be it, and;
          v        .

          I   affirm that now I am invoking my creditor status         as a Federally Protected Consumer in fact, Original Creditor,
          Principal and Authorized Representative for ROMELLO RAWON DARWIN on all accounts created by my
          seal/signature, I order you to make recompense and pay redress and compensation for your trespass against me.
          You are attemptinS to extort and rob me usinB deceptive, misleadinS and abusive practices against me personally.
          my family and my household. This is criminal activity at least and unacceptable      \
                                                                                          every means.

          You have committed several federal violations against me, a Private law abiding Federally Protected Consumer.
          Each violation is a statutory cost of 51,000 each, which does not include my personal cost and fees (which I
          determine) for taking time to address these issues. Violations committed against me include but not limited to:
              1. Violated 15 USC 1692c(al; Communication whhout prlor congent, expressed permission
              2. Violated 15 USC 1692c(bl; Communlcation without prior consent, expressed permission
              3. Violated 15 USC 1592d; Harass and oppressive use of intercourse about an alleted debt.
              4. Violated 15 USC 1692d(1); Attackint my reputation, accuslng me of owlng an alleged debt to you.
              5. Violated 15 USC 1692d(2); Use of obrene or profane language on my report (sayint I owe you a debtl
              6. Violated 15 USC 1692e; Using lalse, deceptive or misleading representations
              7. Violated 15 USC 1692e(2XA); False representation of the character and amount of the alleged debt
              8. violated 15 USC 1692e(21(Bl; False representation of any servlce rendered or compensation
              9. Violated 15 USC 1692e(81; Communicatlng false information
              10. Violated 15 USC 1692e(91; Use/dinribution of communication with authoriEtion or approval
              11. Violated 15 USC 1692e(10); False Representation (not a party to alleged debt by my consent)
              12. Violated 15 USC 1692e(12), False representation/implication (innocent purchasers lor value)
              13. Violated 15 USC 1692f; Unfair Practlces attempting collect an alleted debt.
              14. Violated 15 USC 1692f(11; Attempting to collect a debt unauthorized by an agreement between parties.
              15. Violated l5 USC 16929(aXal Certifiable Validation and Verification of alleged debt(s)
              16. Violated 15 USC f692j(a,bl; Fumlshing ceftain deceptive forms, (You are not a party in the alleged debt)
              17. lDEilTlfY THIEF; Obtaining personal identiflcation lnformation without prior consent and creatint an
                           account in my name without my knowledge.
                       18. lnvasion of lndividual and Family Prlvacy


                                                                                                                        Page 2 of 4
          FORM CUC.O3




                                                                    4 of 8
FILED: QUEENS COUNTY CLERK 02/09/2021 10:47 AM                                                                    INDEX NO. 703045/2021
          Case
NYSCEF DOC. NO.1:21-cv-01240-WFK-LB
                1                   Document 1-1 Filed 03/08/21 Page RECEIVED
                                                                     6 of 9 PageID #: 1102/09/2021
                                                                               NYSCEF:

               "AFFIDAVIT OF FINAL NOTICE OF DEFAULT"
               you, MUNICIPAI CREDIT UNION ond its representotives/ogents ore Civilly Lioble for your tronsgrcssion ogainst
               me, o consumer, under 1692k. Should I toke this lowful oction ordering judgement agoinst you. I invoke the right to
               ocquire the use for judgement by ony ond oll derivotives pertoining to the use ol privote orbitrotion or ony ond oll
               derivotives pertoining to the use oI o court ol competent juisdiction, such use con odd odditionol domoges it
               deems necessory.

               Fot your violotions, I om ossessing d penolty/nne of $7,477,fu0 to be settled immediotely upon receiving this
               communicotion,you hove dgreed and stipulolxd to this consumet consent odet lor your porticipotlon ln
               inte6tdte commerce, ogreelng ond stiputoting to my t3rms ond lot whotever monetory comFnsotion I moy
               orlse to. ln oddition, if you do not comply fulty you wi be &tructing iunki and held in (,,ftempt to be tried os o
               c mindl.
               Respectively
               Darwin Romello Rayvon, Consurre r/Authority/Pdncipol Crcditor/Authodzed Representotive

                             CONSUTI{E R    EN   FORCEMENT SETTLEMENT ORDER ( PEN DING-SUIT)

                                                                                                          rNvorcE     # 1024112
                                                                                                             DATE: O2lO5/2027
               Darwin, Romello Rayvon, A.R. for ROMELLO RAWON DARWIN
               PO BOX 921231
               Arverne, New York 11692

               TO:
               MUNICIPAL CREDIT UNION
               22 CORTLAND 5T
               NEW YORK, NY 1OOO7
                                                     STATEMENT OF DAMAGES

               ACCT# 11rs1a3-21 & 1115183-22
 VIO LATIONS                      NOTES                                                                                          FE ES
 1692c (a)                        Communication without prior consent.                                                           $1,OO0
 1692c (b)                        Comm!rnication with third parties (credit r€porting agencies)                                  $1,OO0
 1692d                            Harass and oppressive use of intercourse about an alhged debt                                  t1,ooo
 16e2d (1)                        Harmful action towards my well-being via credit report affecting my                            *1,OOO
                                  credibility to receive €Dnsumer credit
 1692d   (2)                      Obscen€/profane language accusi ng me of owing an alleged debt.                                $1,(x)o
 1692e                            Using false, deceptive or mislead ing representations                                          $1,OOO
 1692e   (2)(A)                   False representation;                                                                          $1,OOO
 1692e   (2)(B)                   False representation                                                                           l1,o0o
 1692e   (8)                      Communicati n9 false debt                                                                      $1,OO0
 1692e   (9)                      Use/disbibution of com munication with authorization or approval                               i1,ooo
 1692e   (10)                     False deceptive means to collect a debt                                                        l1,(x)o
 1692e   (12)                     False representation,/impl ication (innocentlrurchasers for value)                             i1,(X)o
 16921                            Unfair practices                                                                               $   1,(x)o
 16s2f (1)                        Attempting to collect a debt unauthorized by an agreement between                              $1,OOO
                                  parties.
 16929 (a4)                       Taking action on unyerified debt                                                               $   1,(x)o
 16e2j (a)(b)                     Furnishing certain d       ive forms,                                                          $1,OOO
 INVASION OF PRIVACY              Invasion of Individual Privaq, and Trespassing                                                 $ 1O,OOO
 TRESPASS
 IDENTITY THIEF                   Obta ining perconal identification information and creating an account                         $1O,OOO
                                  (SSN, Name, Address)
 ADDITIONAL ASSESED               Emotion distress, Defamauon of character, other unseen injuries.                               sso,ooo
 DAMAGES
 INCURRED INTEREST                 12 DAYS                                                                                       $3O,OOO
 ADDITIONAL                        18 DAYS                                                                                      $63,OOO
 INCURRED INTEREST
 (2i{o NOTTCE)
 ADDITIONAL                        15 oAYS                                                                                      $67,sOO
 INCURRED
 INTEREST (3RO
 NOTTCE)
 ADDITIONAL INTEREST              42 DAYS                                                                                       $231,OOO
 (FINAL NOTICE)
 STIPULATED COST                  Private right of action in a court of competent jurisdiction enforcing                        l1,(x)o,ooo
                                  consumer protections laws. Compensation Redress Setdement Order
                                  TOTAL                                                                                         1L,477,5OO


                                                                                                                       Page 3 of 4
               FORM CUC,O3




                                                                    5 of 8
FILED: QUEENS COUNTY CLERK 02/09/2021 10:47 AM                                                                                INDEX NO. 703045/2021
          Case
NYSCEF DOC. NO. 1:21-cv-01240-WFK-LB
                 1                   Document 1-1 Filed 03/08/21 Page 7RECEIVED
                                                                         of 9 PageID #: 1202/09/2021
                                                                                 NYSCEF:

           "AFFIDAVIT OF FINAL NOTICE OF DEFAULT"
           YOU AGREE AND STIPULATE TO                                ]I,IY TERI,IS      AND WHATEVER MONETARY COMPENSATIOI{
           AND REDRESS I ARISE TO.
          NOTES
          *PRIVATE RIGHT OF ACTION
           *PURSUANT TO 1692K (a-1)(2-A). CIVIL LIABIUTY.
           +Other Consumer Protection Laws May Apply
           *$1,OOO,OOO in sti pulated cost to initiate private right of action in a court of competent
          ju risdiction enforcing consumer protections laws.
           Compensation Redress Settlement Order


                                                                            JURAT

           s'r'ATf or.'                 Ltu       Ynrn
                                                                                                                              t;
           COt]NTY OF                                                                                                              -a.7          >
                                                                                                                                          .;-r
                                                                                                                    ./t       e4_
           Dated this      *$          day of      (c bv ly                           .202t                               v
           Without Prejud ice
                                                                       )l
           By
                                                                            )
           Darwin Romello Rayvon,                    C onSumer / A.R            *,^   OMELLO RAWON DARWIN


                    I HEREBY CERTIFY that on this day before me, an officer duly qualified to take acknowledgments,
           personally appeared P-.r--.                       \1"     D"^. *,,,^
                                                           . Consumer, who is personally known to me or who
           has produced p               .1 D.r,-<       J.   r,.-r-as identification
                                                          and who executed the foregoing instrument and he
          acknowledged before me that he executed the same.



                ,   WITNES 5 my hand and official seal in the County and State aforesaid                    thisS   day of
          Etr.,..,',                            2027




          Notary Public

                                   I.DO     Y CABRERA
                      l'lc'-' ,   :J   _htjc - State of New York
                                  !o.01ca6331725
                           c'   r',Esd in Nas93u CoL'tY
                     M!   CJ    rm,seor ErPrres De( 6' 2021




                                                                                                                                   Page 4 of 4
          FORM CUC.O3




                                                                                       6 of 8
FILED: QUEENS COUNTY CLERK 02/09/2021 10:47 AM                                INDEX NO. 703045/2021
          Case
NYSCEF DOC. NO. 1:21-cv-01240-WFK-LB
                 1                   Document 1-1 Filed 03/08/21 Page 8RECEIVED
                                                                         of 9 PageID #: 1302/09/2021
                                                                                 NYSCEF:




                                              7 of 8
FILED: QUEENS COUNTY CLERK 02/09/2021 10:47 AM                                                                                                                      INDEX NO. 703045/2021
         Case
NYSCEF DOC. NO.1:21-cv-01240-WFK-LB
                1                   Document 1-1 Filed 03/08/21 Page RECEIVED
                                                                     9 of 9 PageID #: 1402/09/2021
                                                                               NYSCEF:

                                                                                  A.
                                                                                                                             ITAgent
                        e
                             to the back of the ma                     pce,
                the front if space pernts.
                                                                                  D. is
                                                                                                                             O No



    2-1            conkan                                          sy
        NeW         Nom                  ,   M    y      tooo
                                                                   7           a. serviceType                   a         egresse
                                                                               D AmmSignunse                             MAIM
                                                                                                                D Registmed
                All                          I           II                    D AmmSignanze
                                                                               ocenmeousne
                                                                                              Realdcted
                                                                                                      Denvery   O        MsBRestricted
              9590940257600003244157                                           comimeaussassmolesomavery        onsiannecea×sor
                                                                               ocon.ctonounvey                    Merchandise
    -                                                                          a com.ctono.mayn..meieoome,y     asonan===
         -..--......m.,,-m                                                                                               Contlanation
                                                                                        -gg                     D Signatwo
               7017              1000             0000          723D      4378                                           o my
                                                                                         inn..mcieao.anny

          onn3811,              July 2015 PSN7530-02-000-9053                                               DomaeGeRetumReceipt




                                                 Service'"
                   U.S.         Postal
                   CERTIFIED         MAll®
                                                                  RECEIPT
                   comesuc man o"'r                                                                                       U.S.                 Service™
                                                                                                                                   Postal
                    , .-  ., , . ,, .                                                                                     CERTIFIED               MAll®
                                                                                                                                                            RECEIPT
                    New Yorks   NY 10rg7                                                                                  Domestic ManOnly
         cc             eaMadFee .
                                                                                           a



                   GartedMezRes*nc·
                                erfDeery
                   Adult
                      Segnature
                           f½sttrtMDevery$
                                                                                                                                                                           POStTnar

              TotalPostageandFees                                             11 18/2020
                                                                                                                a     Pos go




                                                                                                                     C,       cZ




   e-
                                                                                       .
                                                          .                                                                                 Service"
    .D             .-       -                                                                                         U.S.     Postal
                                                  0002                                                                                 MAIL®
                                                                                                                      CERTI FIED                          RECElPT
                                                                                                                      oomestic ManOn y




              Po
                                                                                                                                                                      Pos•ma-K
                    posugo
                                                                                                                    Postage
                                                                                                                                                                    ., .




                                                                                                     8 of 8
